In the light of circumstances of record surrounding the execution of the decedent's will we read the "First", "Fourth" and "Fifth" paragraphs thereof as declaratory of his intention that no part of any death taxes which might be levied against his estate should be apportioned, under section 124 of the Decedent Estate Law, against funds of the inter vivos trust created by a deed of trust, dated June 12, 1929, executed by the decedent, as settlor, and by Guaranty Trust Company of New York and Ann Clare Brokaw, as trustees.
The order should be affirmed, with costs payable out of the estate.